DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

3.        Accordingly, claims 1-2, 4-9, 11-15, and 17-19 are pending and being examined. Claims 1, 8, and 18 are independent form.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (CN105404845, hereinafter “Guo”) in view of Hong (CN107909065, hereinafter “Hong”).

Regarding claim 1, Guo discloses an image processing method that is performed by a terminal (the method/system for processing human face image; see fig.6 and para.125—para.149 of the original document and/or the English version), the method comprising: 
obtaining a trained to identify the facial expression of an input image/picture, see para.141—para.149, the method may comprise an expression classification model which is trained by off-line training phase using a plurality of human face images having total 7 different expression classes, see para.127, para.121; wherein each training human face/head image consists of 80x80 pixels, see para.128), the classification identifier indicating whether the respective image is (i) located in a head region or (ii) not located in the head region (the trained expression classification model can detect whether or not there is a human face in the input image by the human face detection subsystem; see para.142, see the first parallelogram of the bottom row of fig.6); 
performing face detection on a target image to detect a face region in the target image (the method may load an input picture/image to the human face detection subsystem and detect the face region of the face picture; see Step Six—Step Eight and para.141--143); 
performing recognition on the detected face region, based on a trained expression recognition model, to determine an expression class of the face region (the trained expression classification model may output the expression classification result y = F (x) based on the characteristic x extracted from the face region; see Step eleven and para.146); determining whether the determined expression class of the detected face region is a predetermined target expression class (wherein the outputted expression classification result y is one of the seven (7) facial expressions; see para.127); 
only in response to a determination that the determined expression class of the detected face region is the predetermined target expression class (according the expression identification result, see para.146), classifying, using the trained the trained expression classification model may output the expression classification result y = F (x); see Step eleven and para.146; it should be noticed that the outputted expression classification result y is one of the seven (7) pretrained/predetermined facial expressions; see para.127); and determining the head region in the target image, the head region being defined by first pixels in the target image, each of the first pixels having a classification identifier indicating the respective first pixel as located in the head region (the method may output the face/head position and the corresponding size (i.e., the number of pixels) within the input human face image and determine the expression result; see step eight and para.143), and editing the determined head region (the method may obtain and display the corresponding ornamental text according to the expression classification result; see step twelve—step thirteen and para.147-148; see also para.92-93).

As can be seen, Guo disclose the claimed invention except for that the expression classification model is trained at the ‘pixel’ level as recited in the claim. Although Guo does not explicitly disclose: “only in response to a determination that the determined expression class of the detected face region is the predetermined target expression class, classifying, using the trained pixel classification model, each pixel in the target image that includes the detected face region having the predetermined target expression class to obtain classification identifiers of each of the pixels in the target image”, the outputted expression classification result y in the method in Guo indicates that each pixel of in the loaded face image only belongs to one of the seven (7) predetermined facial expressions (such as “normal, happy, sadness, anger, surprise, fear, or aversion expression”). The mere difference between the claimed invention and the method in Guo is: the former’s expression classification model is trained at “pixel” level in face images while the former’s expression classification model is trained at “region” level in face images. However, in the same field of endeavor, Hong teaches a “pixel classification model” which is trained at the pixel level for pixel classification of human face images (see para.11—para.12). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Hong into the teachings of Guo to create an expression classification model at the pixel level, as taught by Hong. Doing this is to identify/classify the face region in an image (Hong, see para.4).

As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to replace the region-based expression classification model of Guo with the pixel-based expression classification model of Hong since doing this would amount to a simple substitution of one well-known technique for another to obtain predictable results.

Regarding claim 2, 9, 15, 19, the combination of Guo and Hong discloses, wherein before the obtaining the trained pixel classification model, the method further comprises: obtaining a plurality of sample images and a classification identifier of each pixel in a plurality of sample images; and performing training according to the plurality of sample images and the classification identifier of each pixel in the plurality of sample images, until a classification accuracy of the trained pixel classification model reaches a first preset threshold (iteratively trains the model based on the plurality of human face images the threshold, see Guo, see para.136—para.140).

Regarding claim 4, 11, 17, the combination of Guo and Hong discloses, wherein the editing the head region further comprises: determining a target processing mode, according to a preset correspondence between the target expression class and the target processing mode, editing the head region by using the determined target processing mode (Guo, test phase, see para.147—para.149).

Regarding claim 5, 12, the combination of Guo and Hong discloses, wherein before obtaining the trained expression recognition model, the method further comprises: obtaining a plurality of sample face images and an expression class of each sample face image; and performing training according to the plurality of sample face images and the expression class of each sample face image until a recognition accuracy of the trained expression recognition model reaches a second preset threshold (Guo, training phase, see para.136—para.140).

Regarding claim 6, 13, the combination of Guo and Hong discloses, wherein before classifying each pixel in the target image based on the pixel classification model, the method further comprises: obtaining a target video, the target video including a plurality of images arranged in sequence; and using each of the plurality of images as the target image and performing the operation of classifying each pixel in the target image based on the pixel classification model (the combination teaches the claimed feature because “a target video” merely includes a plurality of target images which can be processed one-by-one by the expression classification model in Guo).

Regarding claim 7, the combination of Guo and Hong discloses the method according to claim 1, wherein editing the head region further comprises: scaling up the head region; scaling down the head region; adding material to the head region; or displaying a dynamic effect of shaking the head region (Guo, see para.148-149).

Regarding claim 8, 14, 18, each of them is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1. “An image processing terminal” claimed in claim 14, can be found the corresponding mapping shown fig.1a and para.34 in method in Guo.

Response to Arguments
7.	Applicant’s arguments, with respects to claim 1, filed on 5/9/2022, have been fully considered but they are not persuasive.

On page 11 of applicant’s response, applicant submits that
“Guo does not describe applying the face detection system only in response to a determination that a predetermined target expression is detected in the face image. While Guo describes classifying a face image into one of seven expressions, nothing in Guo indicates that any additional classification is applied to the image based on whether a particular expression is detected.”

The examiner respectfully disagrees with the argument for at least the following reasons. In the first instance, see the upper portion of fig.6, Gao discloses that an off-line training phase for training an expression classification model to classify an input picture/image into one of the seven (7) predetermined facial expressions; see paragraph [0127], see paragraphs [0126]-[0140]. In the second instance, see the bottom portion of fig.6, Gao discloses: the method loads an input picture into the system in step 6 and paragraph [0141]; the trained expression classification model transfers the decoded picture to the human face detection subsystem to detect the face region of the input picture in step 7 and paragraph [0142]; the trained expression classification model extracts the haar features from the face region in step 8 and paragraph [0143]; the trained expression classification outputs the expression classification result, which is one of the seven (7) predetermined facial expressions, based on the characteristic x extracted from the face region of the input picture in step 11 and paragraph [0146]; and then the method displays the corresponding ornamental text according to the expression classification result in step 12 and paragraph [0147]. Thus, Gao clearly discloses, only when the expression classification result of the input face picture is identified by the trained expression classification, the expression classification result is classified by the expression classification model trained by the method. Therefore, Gao teaches the argued limitations and the argument is unpersuasive.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/5/2022